Citation Nr: 0018378	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  He died in January 1989; the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the RO.  



REMAND

In March 1994, the RO denied the appellant's original claim 
of service connection for the cause of the veteran's death.  
The appellant was notified of this determination, but did not 
file a timely appeal.  

The evidence shows that the veteran died on January [redacted], 
1989.  The death certificate lists the cause of death as that of 
metastatic carcinoma of the stomach.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 1991 
& Supp. 2000).  VA, in certain circumstances, may be 
obligated to advise an appellant of evidence that is needed 
to complete her application for benefits.  This obligation 
depends upon the particular facts of the case.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  In Graves v. Brown, 8 
Vet. App. 522 (1996), the United States Court of Appeals for 
Veterans Claims (Court) extended the Robinette analysis to 
situations where new and material evidence is needed to 
complete an application for VA benefits.  

In this case, the appellant is hereby notified that 
preliminary review indicates that the "evidence necessary to 
complete the application" is evidence that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
Specifically, the appellant is instructed to submit any 
evidence that supports her assertion that the veteran's fatal 
cancer was due to exposure to Agent Orange in service or any 
other disease or injury which was incurred in or aggravated 
by service.  

Following completion of the development listed below, the RO 
should adjudicate the appellant's claim on the basis of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  In the event that the claim is reopened, 
the RO must then determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  See Elkins 
v. West, 12 Vet. App. 209, 218-219 (1999) (en banc).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she must submit competent evidence which 
tends to support her position that the 
veteran's fatal cancer was due to 
exposure to Agent Orange in service or 
any other disease or injury which was 
incurred in or aggravated by service.  
Any documents received by the RO should 
be associated with the claims folder.  
 
2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the case in order to 
determine whether new and material 
evidence had been submitted to reopen the 
claim of service connection for the cause 
of the veteran's death.  All indicated 
development should be undertaken in this 
regard.  If any benefit sought on appeal 
is not granted, the appellant should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



